Citation Nr: 1750322	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a right leg disorder. 
 
2. Entitlement to service connection for a right ankle disorder. 
 
3. Entitlement to service connection for a right foot disorder.
 
4. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1961 to October 1961 and in the U.S. Army from April 1963 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In July 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claims file.

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I.  Right Lower Extremity

The Veteran previously underwent a VA examination in April 2007 to determine the nature and etiology of his right lower extremity disorders.  Since that examination, medical evidence and a significant amount of lay testimony have been added to the claims file which indicate that an additional examination is warranted.  

This matter has a complicated past which is summarized herein.  The Veteran fractured his right tibia and fibula in a motor vehicle accident in September 1959, prior to entering service.  Upon entrance into the Marine Corps, it was noted that the Veteran was examined and found physically qualified for service.  An x-ray examination in September 1961 revealed well-healed fractures of the mid-portion of the tibia and fibula and a fixation plate held by five metallic screws.  Later that month, he was diagnosed with a stress fracture at the tibial site and mild tenderness in the area of the old healed fracture and plate.  The Veteran was later medically discharged due to an inguinal hernia.  Subsequently, the Veteran reported working in several physically demanding civilian jobs without limitation or discomfort.  

At the Veteran's March 1961 entrance examination into the Army, the previous broken right leg was noted in the report.  According to lay testimony from the Veteran and supporting documents, he was in excellent physical shape during basic training and was made a squad leader.  He was later assigned to an Army printing plant located in Germany where part of his job was to move 200 pound packages of paper from pallets to large printing presses.  The Veteran contends that the daily task of heavy lifting and twisting caused him to begin having physical problems with his lower right extremity, with pain in his leg, ankle, and foot.  He stated that because he is right hand dominant, he believed that he was using his right leg more than his left to carry the weight.  

The Veteran first sought medical treatment for pain and soreness in his right foot in May 1963 where it was noted that he had been prescribed arch supports which he was not using.  He sought treatment in October 1963 for right leg pain, which had previously been asymptomatic, and right foot pain.  X-rays revealed that the fixation plate and screws were still in good position.  A mild flat foot formation was observed and the clinician indicated that wearing arch supports should relieve the foot pain as well as the leg pain.  Later in October 1963, the Veteran was again seen for orthopedic treatment where a moderate degree of pes planus was observed, to a stronger degree on the right.  The clinician stated that he did not think that the fixation plate was the cause of the Veteran's pain.  

In March 1964, the Veteran was seen for treatment and x-rays were again conducted which revealed no change in his well-healed tibia and no sign of stress fracture.  It was postulated that his discomfort was likely due to electrolysis about the plate and screws or bursae about the metal plate.  Several other orthopedic treatment records indicated that the Veteran was seen numerous times for his pain, with the examining clinician suggesting they were "wasting time" with the Veteran and suggesting he leave service.  In April 1964, the Veteran was diagnosed with tenosynovitis of the right anterior tibial muscle, secondary to the previous tibial fracture, though the tibia was listed as post healing status.  The Veteran has testified that at this time his right lower leg was immobilized in a cast and he was given crutches.  The casting of his leg is not indicated in the Veteran's service treatment records.  However, a fellow servicemember submitted a statement that he had seen the Veteran in the cast and on crutches at that time.  Medical records do confirm the use of crutches.

The Veteran was then sent to a US Navy hospital in New York where the clinicians found that there was moderate restriction of the anterior tibial tendon sheath to full excursion of the muscle in the mid-tibial region.  X-ray examination revealed that the old fracture site was well healed and the alignment anatomic.  A medical board diagnosed him with tendonitis, declared it was not incurred in or aggravated by service, and declared him unfit for duty.  In June 1964, he was discharged from service and signed a document indicating that he was leaving service on account of a physical disability that was considered to have existed prior to service and which appeared to be not incident to, or aggravated by, prior or subsequent service.  The Veteran has testified that he felt intimidated into signing this document at the time.  

The Veteran contends that the period of immobilization of his right lower extremity left his muscles and tendons atrophied from inactivity.  Due to his diagnosis of active tendonitis/tenosynovitis prior to discharge, he believes that the lack of provision of physical therapy after the cast was removed was incomplete medical treatment.  Ultimately, he contends that he was physically fit prior to induction into service and if there was in fact a preexisting ongoing problem with his right leg, it had been dormant until aggravation by the physical stress of military service and incomplete medical treatment.  

The April 2007 VA examiner relied upon the medical board's discharge determination that the Veteran's preexisting fracture was not aggravated by service.  He noted that there was no fracture in service.  He concluded that there was no objective pathology to support the Veteran's contentions as there was no limitation of motion or atrophy observed and x-ray results were within normal limits.

A private treatment record from August 2013 diagnosed the Veteran with right anterior tibialis and extensor hallicus longus contractures.  Noted impairments were the right ankle in plantar flexion, the right great toe moved into 70 degrees of extension due to tendon shortening, right great toe flexion to 22 degrees, right great toe weakness with flexion and extension, gait abnormalities due to right toe/ankle dysfunction, and increased medial longitudinal arch height to adaptive tissue shortening.  Based on the Veteran's oral history of his previous medical treatment and symptoms, the clinician determined that the casting performed in the military lead to adaptive shortening/contractures of the right anterior tibialis and extensor hallicus longus and gait deviation due to right ankle and great toe dysfunction.  An addendum opinion submitted in April 2014 indicated that based on the clinician's professional judgment, the Veteran's previous military right ankle and great toe injuries contributed to the progression of his condition.

There is conflicting evidence in the record regarding the etiology of the Veteran's current right leg, right ankle, and right foot disorders.  The VA examiner did not explain how the diagnosed tenosynovitis/tendinitis was either a natural progression of the preexisting well-healed fracture or was not otherwise caused by service.  He also did not note the stress fracture that did indeed occur in service.  The private medical opinion has a diagnosed pathology that the VA opinion did not observe.  Although the private opinion's rationale was only based upon a history provided by the Veteran, and not in-service medical evidence, the diagnosis is in conflict with the VA examination results.  

Given the conflicting opinions, a clarifying examination and opinion is needed to address whether there are current diagnoses for the right leg, ankle, and foot, whether the right leg, ankle, and foot conditions are a result of the preexisting right leg fracture, whether the tenosynovitis/tendinitis diagnosed in service was a natural progress of the well-healed fracture, and whether the right leg fracture residuals were aggravated by the Veteran's service activities, resulting in tenosynovitis/tendinitis.  Any subsequent effect on or as a result of the pes planus diagnosed in service must also be explained.  

II.  Acquired Psychiatric Disorder

There were several references to psychiatric difficulties during his Army service, namely in letters from the Veteran to his family and one medical treatment record that indicated "R/O passive aggressive reaction."  The Veteran has reported intermittent counseling treatment since discharge for depression or other psychiatric difficulties, and since 2006, the Veteran has been consistently diagnosed with and treated for personality disorder NOS, dysthymic disorder, and/or major depression.  

He underwent a VA psychiatric examination in March 2014 in connection with his claim for service connection for an acquired psychiatric disorder where personality disorder NOS and dysthymic disorder were again diagnosed.  The examiner determined that the dysthymic disorder was secondary to and part and parcel of the underlying personality disorder, and that depressed mood was a symptom related to dysthymic disorder.  She stated that the Veteran had a long history of these disorders, including prior to military service, and lifelong difficulties with occupational and social functioning.  She determined that the claimed condition preexisted service and was less likely than not incurred in or caused by service.  

However, by concluding a pre-service presence of disability, the question shifts to whether there was an in-service increase in disability.  Instead, the examiner appeared to focus on whether there was a link between the Veteran's in-service leg pain and his current psychiatric illness.  A clarifying opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination by a qualified clinician for his claimed right lower extremity disabilities at any appropriate VA facility.  The claims file should be made available for review and noted as such in the examination report.  After a review of the claims file: 

a.  Identify the current right leg, right ankle, and right foot diagnoses.  

b.  Discuss the relationship, if any, between the September 1959 tibia/fibula fracture and any current diagnoses. 

c.  Discuss the relationship, if any, between the June 1964 diagnoses of tenosynovitis and tendinitis and any current diagnoses, to include the contended ill-effects resulting from immobilization of the right lower extremity without subsequent physical therapy.  

d.  Discuss the relationship, if any, between the right pes planus diagnosed in service and any current diagnosis of the right foot.

Special attention is directed to:

i.  The Veteran's statements regarding the symptoms and treatment he experienced prior to and during service.

ii.  The August 2013 private opinion and April 2014 addendum opinion regarding the right lower extremity.

The examiner is requested to answer the following:

e.  Did any right leg, ankle, and/or foot disorder preexist the Veteran's two periods of service, and if so, did any such disorder increase in severity beyond its natural progression during service?

f.  Did any pre-service disability produce a subsequent disorder, which first was manifested during a period of service?

g.  If it is determined that the Veteran's right leg, ankle, and/or foot disorder did not preexist service and/or was not aggravated in service, is it at least as likely as not (probability of 50 percent or better) that such current disability had its onset during service or is otherwise the result of a disease or injury during service? 

A rationale must be provided for all opinions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2.  Request an addendum opinion regarding the claim for service connection for an acquired psychiatric disorder from a qualified person.  After a review of the claims file, the clinician is asked to address the following: 

a.  Did any psychiatric disorder exist prior to service?

b.  Did any pre-service psychiatric disorder increase in severity during service?  

c.  Are there any in-service psychiatric symptoms which represent earlier manifestations of any current psychiatric disorder?  

Special attention is directed to the Veteran's lay statements of record and letters home from service.

A rationale must be provided for all opinions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



